Case 2:20-cv-08035-SVW-JPR Document 110-2 Filed 04/06/21 Page 1 of 4 Page ID
                                 #:1052




                      EXHIBIT A
Case 2:20-cv-08035-SVW-JPR Document 110-2 Filed 04/06/21 Page 2 of 4 Page ID
                                 #:1053
Confidential & Privileged


                                      Employment Agreement
                                         Between FF and HL
                                          (January 25, 2018}


This Employment Agreement ("Agreement"} sets forth the terms and condition of employment
of Hong Liu (aka (Henry) Hong Liu, "HL") at FF Global Holdings Ltd., and Smart King Limited
which owns 100% of and controls such entities including, without limitation, FF Global Holdings
Ltd., Faraday & Future Inc., LeSEE (in VIE Structure), City Sky Limited, d/b/a Faraday and their
successors, assignees and transferees ("FF"). These Terms ("Terms"} supersede and replace any
and all previous agreements and other agreements as may be specifically referred to herein,
between the parties. If any provision of these Terms is ineffective in whole or in part, the
remainder of the Terms shall remain effective. The Terms shall be constructed in accordance
with and governed by the laws of the State of California without regard to otherwise governing
principles of conflicts of law.


Position & Duties:
FF shall appoint HL Senior Board Member of FF Global Board; Global Chief Administrative
Officer, with the Chinese translation of :i::f5J<.frIC.:lU~,~, or other similar and comparable title as
may be further discussed and agreed, and concurrently the Global General Counsel at HL's
choice, and the Global Senior Advisor of FF, directly reporting to FF's CEO. FF shall give HL
adequate authority and support in performing his duties. HL's duties and responsibilities shall
be commensurate with such positions, and subject to typical exceptions for serving on other
civic/charitable/corporate boards with no direct conflict of interest with FF and for managing
personal investments.


Term:
HL shall commence as soon as practical and expects to be no later than February 1, 2018 or
other days as may be mutually agreed, ba sed on agreed Terms. For formality purpose only, FF
may or may not ask HL to sign the sta ndard form of employment letter ("Offer Letter"}
applicable to all executives and employees of FF in U.S.A. when joining the company,
however, FF has expressed agreed and specifically acknowledged that the Letter and all its
contents shall be sup ersed ed and overridden by this Agreement. FF shall guarantee HL's
employment and base salaries as provided in the Terms for five years except for HL decides to
leave FF at his own. Thereafter such employment shall continue at the then same leve ls of
responsibilities and compensation including the continued annual amount of signing bonus
and other benefits as provided in this Agreement until terminated by either party, upon 90
days advance notice, pursuant to the Terms.


                                                   1
                                                                                           JvJ
Case 2:20-cv-08035-SVW-JPR Document 110-2 Filed 04/06/21 Page 3 of 4 Page ID
                                 #:1054
Confidential & Privileged

Base Salaries:
FF shall pay HL a minimum annual base salary of $1,000,000.00, in semi-monthly (bi-weekly)
installments, for five years. If HL is terminated by FF for any reason during the five year term
he will be entitled to receive any remaining portion of the five years of base salaries not yet
paid in a lump sum. Base salary will be reviewed on an annual basis for increases in
accordance with the review process for senior level executives of FF.


Signing Bonus:
FF shall pay HL a signing bonus of $3,000,000.00, payable in five equal installments, with the first
installment paid upon the signing of the Agreement and each of the remaining installments paid
at each of the following four anniversary of HL's start of employment at FF and paid in lump sum
in the event of an early termination by FF during the five year guaranteed employment term.


Bonus Opportunity:
FF shall award HL discretionary annual bonus based on annual review. Annual bonus will be
reviewed on an annual basis for increases in accordance with the review process for senior
level executives of FF. FF shall give HL access to special Bonus based on a percentage of
overall transactions, including successful equity and debt financing, China Joint Venture, and
other specia l projects and important tasks, etc., in which HL plays one of the leading roles of
the project group and makes substantial contributions.


Equity Grants:
FF shall entitle HL to FF's long-term and short-term incentives. FF shall grant HL at minimum
cost required by law and outright, 2% of FF's total equity shares pre Series A dilution in the
form of restrictive stocks or equity option as HL may select based on any of FF's available
equity grant forms to select from , namely 20,000,000.00 equity shares representing 2% of the
total and all of 1,000,000,000.00 equity shares of FF pre Series A, as FF has represented and
warranted, with the FF established and standard equity share or option vesting schedule and
any of FF's earliest available vesting schedules as HL may select and with adequate
consideration of tax benefits available to HL. Any and all of the remaining unvested portion of
such 2% of the total shares shall become immediately and fully vested to HL upon any early
termination by FF of HL's em ployment w ithin the guaranteed employment term with FF. Such
an early t erm ination ca n only be effectuated based on th e specific cause of a serious breach of
fiduciary duty to FF as a senior executive of FF after fully adjudicated against HL by a
competent court in the United States, and HL will be fully covered by FF with executive
indemnifications. FF has represented that it had successfully completed first closing of Series A
financing in December 2017, which is subject to CFIUS approval and it is possible that the
global corporate structure of FF may be adjusted in comp liance with any decisions to be
concluded by CFIUS, which FF represents and warrants that it wi ll ensure that provisions
concerning HL as contained in this Agreement shall not be adversely affected. FF has further
                                                 2
Case 2:20-cv-08035-SVW-JPR Document 110-2 Filed 04/06/21 Page 4 of 4 Page ID
                                 #:1055
Confidential & Privileged

represented that there are no multiple classes of shares with different rights and va lues
offered to employees except the Founder (Yueting Jia, "YT" himself). HL will act in concert w ith
the Founder under the circumstances permitted by law .


Benefits/PTO:
FF shall entitle HL to participate in all benefit plans and programs at the same level with all
senior level executives of FF, including, without limitation, corporate housing, transportation,
retirement, welfare, vacation and PTO, insurances including health, life, and D&O. FF shall
honor and adopt all employee and executive friendly best practices in favor of HL as a valued
senior executive of FF, with regard to seve rance payments, change of control, parachute
payments, tax treatments and any other customary executive compensation provisions. HL is
entitled to indemnification from FF on terms no less th an any other executives and employees.


Relocation :
FF shall pay for all HL's reasonable relocation costs and expenses as a senior executive,
including, without limitation, family house-hunting trips, moving and storage of household
goods, settling in allowances, interim living etc.


Survivor Benefits:
HL is entitled to death benefits if he dies during the five yea r term and during his em ployment
at FF, including t wo year of base salary for his surviving spouse and children. Upon his death
vesting schedules for his unvest ed equity interests shall have a two-year acceleration and all
vest ed eq uity interests will pass to his survivi ng spouse and his children w ith adequate
consideration of t ax benefits to his survivors.


Signed by,                                               Signed by,


Signature:     2h
For & authorized by & on behalf of FF
                                                         Signature: _ _ _ _ __

                                                         Hong Liu
Position :                                               Printed Name: Hong Liu
Printed Name:    '\e&i~   ~O.i
Jointly signed and acknowledged by:


Signature: --=-------
Boa rd Director, FF
Jiawei Wang



                                                     3
